DETAILED ACTION
This Office Action is in response to application 16/712,334 filed on December 12, 2019.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20 are pending and herein considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/12/2019 and 07/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1-3 and 11-13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by over Martinez et al. (Martinez) U.S. Pub. Number 2009/0177644.
Regarding claim 1; Martinez discloses a wireless network controller in a multi-tenant wireless network, the wireless network controller comprising:
one or more interfaces configured to send and receive wireless transmissions (fig. 6, element 616);
a memory comprising instructions (para. [0050); and
a hardware processor (para. [0027]);
wherein the wireless network controller, when executing the instructions at the hardware processor, is configured to:
determine a first user private network (UPN) for a first device of a first user, wherein the first UPN provides discovery, by the first device, of other devices on the wireless network to a first subset of other devices on the wireless network (para. [0216] a foundational aspect of the W4 COMN that allows for conditional message delivery is the ongoing collection and maintenance of W4 data from the physical entities interacting with the network…each IO is owned/controlled by at least one physical entity with a known, unique identifier on the W4 COMN; para. [0217] a request can be a request for a listing of … other entities that match certain criteria. In an embodiment, software on a computing device operated by a user can request information related to one or more physical entities; para. [0218] user can select predetermined request thus initiating a request that can be received in the receive request operation 1104; para. [0221] search data created by the transform operation 1106 can be applied to a set of predefined physical entities known to a network in order to derive a subset of physical entities matching the search data. This can be performed in the matching operation 1108); 
(para. [0222] Various criteria and methods for matching search data to physical entities can be used. If physical entities in the predefined set of physical entities are preassociated with text that describes the physical entity, then said algorithms can match search data with physical entities via their textual descriptions… a geographic limit to the subset can be applied where the geographic limit can be derived from the location of the physical entity); and
providing discovery of the first subset and second subset of other devices on the wireless network to the first device of the first user (para. [0223] once a subset of physical entities has been generated, the subset can be ranked and presented to a user via a presentation and ranking operation 1110);
wherein discovery of the second subset is provided dynamically based on a current location of the first device (para. [0223] the entity rank for each physical entity may be determined prior to receiving the search request (e.g., the entity rank is periodically or occasionally generated based on the W4 data available at that time) or may be generated dynamically in response to receipt of a request).

Regarding claim 2; Martinez discloses the wireless network controller of Claim 1, wherein determining the first subset comprises:
determining a physical location of the first device at each of a plurality of times (para. [0047] the status of any given RWE and IO at any given time, such as the location); and
determining that one or more of the other devices on the wireless network are proximate at one or more of the physical locations of the first device at the plurality of times (para. [0047] the status of any given RWE and IO at any given time, such as the location, operational state, monitored conditions (e.g., for an RWE that is a weather sensor, the current weather conditions being monitored or for an RWE that is a cell phone, its current location based on the cellular towers it is in contact with and current status);
wherein the first subset includes the one or more of the other devices (para. [0184] a location limitation found in the search data or inferred from W4 COMN data, such as prior location history, can be used to narrow the subset of physical entities. For instance, if a request uses terms such as "where" or "location of", then an explicit geographic region can be used to limit the number of physical entities in the subset).

Regarding claim 3; Martinez discloses the wireless network controller of Claim 1, wherein determining the first subset comprises:
determining the credentials used by the first user to access the wireless network by using the first device (para. [0003] subset of physical entities to form a ranked subset of physical entities; and presenting information related to the ranked subset of physical entities to a first user);
comparing the credentials to other credentials supplied by using the other devices to access the wireless network (para. [0028] W4 COMN allows associations between RWEs to be determined and tracked. For example, a given user (an RWE) may be associated with any number and type of other RWEs including other people, cell phones… in which a user explicitly identifies an RWE (e.g., a username and password for the online service) as being directly associated with the user); and
determining the first subset as the one or more of the other devices having credentials matching the credentials used by the first user (para. [0004] a subset generation and matching sub-module that applies the search data to a set of predefined physical entities known to a network to derive a subset of physical entities matching the search data… and a mapping manager module for presenting information related to the ranked subset of physical entities to a first user).
Regarding claims 10-13; claims 10-13 are directed to a method which have similar scope as claims 1-3, respectively. Therefore, claims 10-13 remain un-patentable for the same reason.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Martinez et al. (Martinez) U.S. Pub. Number 2009/0177644 in view of Raghuram et al. (Raghuram) U.S. Pub. Number 2019/0278665. 
Regarding claim 9; Martinez discloses the wireless network controller of Claim 1, wherein determining the second UPN comprises:
determining a set of devices controlled by a predetermined set of individuals associated with the first user (para. 0175] a computing device can display predetermined questions to the user where the questions can be generated via the W4 COMN's analysis of the user's current and past locations, actions, and/or relationship(s) to other physical entities).
Martinez does not disclose which Raghuram discloses determining the location of the first device is within a threshold distance to one or more individuals within the predetermined set of individuals (Raghuram: para. [0108] control device is transmitting a discovery message to the load control discovery device 190 (e.g., for a one-way communication device), the signal strengths at which each message is received at an intermediary device may be appended to the messages being communicated. The load control discovery device 190 and/or the system controller 160 may add the signal strengths together to determine the relative distance of the control devices); and
including the set of devices controlled by the one or more individuals within the predetermined set of individuals in the second subset of other devices on the wireless network (Raghuram: para. [0127] load control discovery device 302 may be assigned based on the device's proximity within an area (e.g., to discover devices in the area to which the load control discovery device has a relatively closer proximity). The use of a control device in the system for discovering other devices and enabling the display of the discovered devices on the network device 308 in a manner that indicates the relative proximity of the devices).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Martinez to provide determining the location of the first device is within a threshold distance to one or more individuals within the predetermined set of individuals and including the set of devices controlled by the one or more individuals within the predetermined set of individuals in the second subset of other devices on the wireless network, as taught by Raghuram. The motivation would be to provide load control so network throughput will be more efficient (i.e. when the discovery range is moved from one location to another location, an aggregation of the control devices from each of the discovery ranges may be identified. The devices may be displayed on the network device in an ordered list according to signal strength, such that the load control discovery may discover and/or associate other control devices that come within the adjusted discovery range).

Regarding claim 10; Martinez discloses the wireless network controller of Claim 1, 
Martinez does not disclose which Raghuram discloses wherein the wireless network controller is further configured to change the first UPN based on physical proximity of the other devices on the (Raghuram: para. [0127] load control discovery device 302 may be assigned based on the device's proximity within an area (e.g., to discover devices in the area to which the load control discovery device has a relatively closer proximity).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Martinez to provide the first UPN based on physical proximity of the other devices on the wireless network in the first subset to the first device of the first user, as taught by Raghuram. The motivation would be to provide enabling for efficient discovery and association of devices while commissioning of the system. 

Regarding claims 19-20; claims 19-20 are directed to a method which have similar scope as claims 9-10, respectively. Therefore, claims 19-20 remain un-patentable for the same reason.

Allowable Subject Matter
Claims 4-6 will be allowable if written in independent form with base claim 1, claims 14-16 will be allowable if written in independent form with base claim 11. Because of further dependency, claims 7-8 and 17-18 are also objected, however, the applicant has option to write only claims 4-6 in independent form in base claim 1 and write claims 7-8 as dependent claims of claim 1 with proper antecedent basis; (OR the applicant can simply cancel dependent claims 7-8). Similar option also apply to claims 17-18.
The dependent claims which further limit claims 7-8 and 17-18 also are allowable by virtue of their dependency. Other objected dependent claims can remain as dependent claim with appropriate claim dependency modification.


Examiner’s remarks to overcome the rejection above
Even though, the Examiner has indicated allowable subject matter, as mentioned above. The Examiner encourage to contact the examiner to discuss any further question before responding to this Office Action to expedite prosecution.

Related Art
The following prior art made of record and cited on PTO-892, but not relied upon, is considered pertinent to applicant’s disclosure:
U.S. Pub. Number 2018/0359764 to Ong-Ong teaches determine whether to connect based on a relative priority. For example, a user device that has credentials for a private network may not connect automatically, whereas a user device that does not expect a private network to be available may connect automatically without searching for further SSIDs. Rules may be dynamic. A user device may use location services, such as a global positioning system (GPS) of the user device or cellular signal 

U.S. Pat. Number 10,635,824 to Bahnsen- Bahnsen teaches a location-aware resource locator model for facilitating communication with networked electronic devices are generally disclosed herein. One embodiment includes a resource locator using a standard Uniform Resource Locator (URL) format, but enabling identification of one or many devices based on logical location information provided in the resource locator.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708. The examiner can normally be reached M-F, 8 AM- 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 
/VU V TRAN/              Primary Examiner, Art Unit 2491